Citation Nr: 1753839	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO. 11-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a digestive disease, claimed as gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.E.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in March 2017 and remanded for additional development.

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 Board video conference hearing. The hearing transcript is of record


FINDINGS OF FACT

The probative and competent evidence of record is in equipoise as to whether the Veteran's gastrointestinal disorder was incurred during service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a gastrointestinal disorder have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that his current GI condition, diagnosed as gastroesophageal reflux disease (GERD) was caused or aggravated by his service. 

Turning to the evidence of record, service treatment records (STR) show that during the Veteran's May 1979 entrance examination the Veteran did not complain of any gastrointestinal issues (GI) and no defects were noted on examination. The Veteran first complained of abdominal pain in October 1980. The Veteran stated he was having the pain for over one month and described the pain as sharp pain that comes and goes, and becomes worse at night. The provider noted that there is no history of a problem. The Veteran was given Mylanta and told to rest for 16 hours and return for a follow-up.

The next record is a STR from October 1981, when in addition to complaining of cold symptoms, the Veteran reported having diarrhea for five days. He was given medication for control of his diarrhea. Later in October 1981, the Veteran returned to the clinic complaining of epigastric pain that started five days earlier. The Veteran described this pain as sharp "stabbing" pain that never stopped completely. The Veteran reported that he had three similar episodes in past two years and the pain occasionally wakes him up at night. In December 1981, the Veteran reported having stomach problems off and on for the past year. On examination it was noted that the Veteran had pain in the center of his stomach and exhibited some rebound tenderness. The Veteran returned again in January 1982 with the same complaints, this time without rebound tenderness and was placed on a bland diet. In August 1982, the Veteran complained of abdominal pain. On examination, it was noted that the Veteran's stomach was very tender when pressure was applied. The Veteran was diagnosed with peptic ulcer disease, given Mylanta, placed on a bland diet, and told to increase his milk intake.
In April 1983, the Veteran again complained of stomach pain for three days without nausea, vomiting or diarrhea. The physician's note states that the Veteran had no history of peptic ulcer disease - based upon his "work-up" at Fort Carson. On examination, the physician noted the Veteran's abdomen was soft, without enlarged organs, and minimal epigastric pain to deep palpation. For a diagnosis, the physician documented dyspepsia suspect. During his Separation Examination in May 1983, the Veteran reported that he had stomach, liver or intestinal trouble on his report of medical history form. In the section for a statement of health and medications, the Veteran reported good health and no medications. The examiner noted on the report of medical history form that the Veteran had a history of hematemesis secondary to gastritis in 1981, without recurrence, and also intermittent indigestion that was inactive at the time of the examination.

The next documentation of GI problems in the Veteran's record is in October 1998 when the Veteran sought treatment for stomach pains at the VA medical center (VAMC). The Veteran complained of a swelling and burning sensation that he reported happens a few times per week. The Veteran also reported that he has had intermittent stomach problems since his discharge from service in 1980. The Veteran sought treatment from the VAMC emergency department in February 1999, for chronic epigastric pain which was diagnosed as dyspepsia. The Veteran underwent endoscopy in February 2000 which revealed esophagitis. In May 2000, a gastroenterology note stated the Veteran a had history of esophagitis, ethanol alcohol (EtOH) abuse and grade-one varices. The Veteran was complaining of heartburn. He denied EtOH abuse and stated he was compliant with his medication.

A VAMC record from March 2008 states that the Veteran reported that he has had stomach pain since the military, and that he went to Duke University and was told he had a fungus in his stomach. The Veteran was prescribed medication, and had his pylori checked.

In December 2010, the Veteran was afforded a VA examination for GERD. The Veteran reported to the examiner that he was having burning sensations while in service and that he went to medical almost every other day and was told by the staff that there was nothing wrong with him. The Veteran claimed the condition has been getting progressively worse. The examiner opined that the Veteran's GERD is not caused by or the result of service. The lack of medical records from 1983 to 1998 documenting any complaints of GI issues was part of the rationale for the examiner's negative opinion. For the remaining part of the rationale, the examiner stated that although the Veteran denied any major alcohol consumption, his VAMC record in October 1998 states that he consumes three 64-ounce beers daily. The examiner then discussed how heavy alcohol consumption can cause an over production of acid.

In April 2013, the Veteran's VAMC primary care physician (PCP) noted that the Veteran has GERD. Instead of prescribed medications, the Veteran was treating himself with baking soda and water. During that VAMC visit, his PCP prescribed medications to treat the Veteran's GERD.

In October 2016 the Veteran testified at his Board hearing that he was told the symptoms he has experienced is GERD, and they are the same symptoms that he had during service, and has continued since service. The Veteran also testified that after service he had a job that provided health insurance, and that during that time he saw private physicians and also sought treatment from hospitals until 1988. The Veteran testified that he attempted to obtain those medical records, but he was told by the facilities that the records were no longer available since they were over twenty years old. The Veteran also testified that while in the service, he went to medical almost every other day, but the staff refused to see him. The Veteran testified that on one occasion, one of the medical officers grabbed him by his blouse and told him to leave. The Veteran attributed this action as the medical staff believing he was reporting to medical in an attempt to get out of work. In regards to his medication compliance, the Veteran stated that it was a cost savings measure to use baking soda with water, and consume milk to relieve his symptoms. When that stopped working he would then use the prescribed medications until they it was no longer effective. The Veteran stated he would alternate between self-medicating and his prescriptions.

Pursuant to a March 2017 remand, the Veteran was afforded a VA examination in May 2017. The Veteran reported to the examiner that he was initially treated for burning abdominal pain in service and then later treated in California by private medical providers. The Veteran stated that his records incorrectly documented that he consumes three 64 ounce beers per day. However it is 64 ounces of milk that he consumes three times a day for his stomach. The Veteran also reported using 1.5 tablespoons of baking soda in 8 ounces of water about twice a week to control his abdominal pain. The examiner opined that the Veteran does not have a diagnosis that is at least as likely as not (50 percent or greater probability) incurred in or caused by GERD during service, or that any diagnosed digestive disorder, to include GERD, had its onset in or is etiologically related to the Veteran's active duty service. As rationale for the opinion, the examiner stated that there is no nexus of care post military discharge in 1983 until he sought treatment in 1998. The examiner further stated that there is no is no lay, medical, or diagnostic, or nexus of care for a GERD diagnosis until the late 2000's. The examiner stated that the Veteran was treated for acute gastritis symptomatology of burning abdominal pain, occasional indigestion or upset stomach, symptomology of reflux but no findings of reflux disease, and that he was diagnosed as having recurring gastritis. The examiner also referenced the same 1998 VAMC medical record stating the Veteran had a history of EtOH abuse stating that the Veteran's excessive alcohol consumption could be responsible for increasing his gastric acid. The examiner also made references to a GI condition diagnosed in 1978 and that the Veteran's GI condition pre-existed service.  

The Veteran has consistently reported to VA, both in pursuit of treatment from a VA medical facility and in pursuit of compensation, that GI complaints started during active service and that he has had problems since service. 

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). STRs reflect that the Veteran regularly sought medical treatment for his GI condition. 

As such, the question remaining for consideration is whether there is a nexus between the in-service complaints of a GI disorder and the current diagnosis of GERD. To determine whether there is such a relationship, the Board turns to the competent evidence of record.

In favor of a finding a nexus is the Veteran's competent and credible statements that he suffered a GI condition during active service, and that he has continued to experience GI pain and other GI issues since that time. The Veteran further reported that he sought treatment for his GI symptoms shortly after leaving service, but those records are no longer available. The Veteran has continuously sought treatment from VAMC for GERD and other GI conditions since 1998. The Veteran has told medical providers while seeking treatment and also testified at his Board hearing that he also sought treatment for his GI issues at Duke University. The Board accepts these statements as competent medical evidence establishing that the Veteran's current GI disability is consistent with the Veteran's competent and credible testimony of in-service complaints of GI issues including GI pain.

Evidence against the claim is the December 2010, and May 2017 VA opinions; however, the Board finds that opinions are not persuasive. The basis of the rationale for both negative opinions is that although the Veteran denied EtOH abuse, his GI condition was caused by heavy EtOH consumption that increased his gastric acid. During his Board hearing, the Veteran's friend also provided competent credible testimony that she started dating the Veteran in 1997 and that he rarely consumes alcoholic beverages. The May 2017 examiner also introduced evidence that is not in the record, that the Veteran was treated in 1978 for a GI condition, and therefore his GI condition pre-existed his service. However the examiner did not acknowledge the fact that the Veteran's entrance examination is silent for any pre-existing conditions, and the Veteran is therefore presumed to be sound upon entering service. The examiner also disregarded the Veteran's competent and credible testimony that he sought treatment shortly after service for his GI condition and that he has continuously sought treatment for his GI condition since leaving service, but his records were destroyed and therefore not available.

Accordingly, the Board finds no reason to afford greater probative weight to the examiners' negative opinions than to the Veteran's competent and credible statements, the testimony of his friend, combined with statements of medical history contained in medical treatment records where, destroyed private medical treatment records would normally provide proof of continuity of care since service.

In summary, the competent and credible evidence shows that the Veteran experienced a GI condition during service and has continue to experience the same GI symptoms since then. The medical evidence within the records shows that, based on those symptoms, the Veteran's GI condition has been diagnosed as GERD. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current GERD is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for GERD must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a digestive disease, claimed as gastroesophageal reflux disease (GERD) is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


